Title: From Thomas Jefferson to Thomas Elder, 25 November 1785
From: Jefferson, Thomas
To: Elder, Thomas



Sir
Paris Nov. 25. 1785.

Your letter by Doctor Lyons has been safely delivered me. Mr. Short on his arrival here from Virginia had informed me that the young Mr. Randolphs were either gone or going to Edinburgh and since that I have received the same information from Doctor Currie in a letter. I consider that really as the best position in Europe for the acquisition of real science: and that it will be very unfortunate for the young gentlemen if the health of Mr. T. Randolph should render it necessary to change it. Should this be the case, the change will doubtless be for the South of Europe, and of course for a country in which a language is spoken to which they will not for a long time be sufficiently familiarised to prevent their losing the greatest portion of the instruction which will be delivered them by way of lecture. I suppose they have been advised to go through courses of chemistry, botany, natural history, natural philosophy, astronomy and mathematics. Ethics, law and other branches of that nature can be as well acquired from books as lectures. But if health requires this change of station, it is surely to be submitted to as being the first consideration. In this case the question would probably be whether to remove them to some place of education in the Southern part of this country, or in Italy. The climate of Geneva would not answer probably: and I know of no place in the South of France where education will receive any considerable help. I should not hesitate to prefer Rome, where all the advantages can be obtained which may be at Geneva, and where moreover there is a genial climate like their native one, classical ground to tread on which will occasion them to derive new instruction and new delight from every page of the Latin poets and historians, articles and processes of culture adapted to the temperature of their own country, and lessons in painting, sculpture and architecture constantly before their eyes and which no other place can offer. If boarded in a French family they may at the same time acquire the habit of speaking that language. You will judge however  of the solidity of these reasons and act accordingly. I feel an anxiety for the success of these gentlemen as well from my friendship for their parents as the desire that they may be rendered useful to our common country: and I shall be happy to render them any service I can in whatever place or plan of education may be adopted for them. I am with great respect Sir Your most obedient humble servt.,

Th: Jefferson

